DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed October 18, 2021, which amends claims 17, 26, and 33. Claims 17, 20, and 22-39 are pending, where claims 28 and 32 are withdrawn from consideration.

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that the combination does not teach the applicant’s claimed energy transfer, the Office points out that the combination of the references Sisk et al. (US 2010/0213452) (hereafter “Sisk”) in view Shiobara et al. (US 2010/0090592) (hereafter “Shiobara”) and Adachi et al. (WO 2013/154064), where Adachi et al. (US 2015/0105564) (hereafter “Adachi”) is used as the English equivalent, would lead to a device where the light emitting layer would comprise that comprises two delayed fluorescent dopants that the dopants would inherently meet the applicant’s claimed energy transfer. The prior art does not need to teach the applicant’s claimed energy limitations or interactions because these limitations would naturally flow from the combination. The applicant has not provided any information or data showing that the device of Sisk, Shiobara, and Adachi does not meet the applicant’s claimed energy 
The combination would lead to a device where the light emitting layer comprises a compound that meets applicant’s formula E and another compound that meets applicant’s formula O7. The applicant indicates in the specification that a compound that meets formula E can be combined with a compound that meets formula O7 to arrive at the applicant’s claimed energy limitations. The applicant’s argument is not persuasive as the applicant teaches in the specification formulas that the compounds can meet and be combined that meet the applicant’s claimed energy limitations.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The prior art (see below) teaches motivation for making an electroluminescent device that comprises compounds that meet the applicant’s claimed compounds that would meet the applicant’s claimed energy limitations and interactions. The applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20, 22-27, 29-31, and 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk et al. (US 2010/0213452) (hereafter “Sisk”) in view Shiobara et al. (US 2010/0090592) (hereafter “Shiobara”) and Adachi et al. (WO 2013/154064), where Adachi et al. (US 2015/0105564) (hereafter “Adachi”) is used as the English equivalent.
Regarding claims 17, 20, 22-27, 29-31, and 33-39, Sisk an electroluminescent device comprising an anode (composed of ITO), a hole transporting layer, a light emitting layer (composed of bipolar host), an electron transporting layer, an a cathode 
Sisk does not teach where the light emitting dopants are delayed fluorescent materials.  
Shiobara teaches delayed fluorescent materials that emit green light for use in electroluminescent devices (paragraphs [0027] and [0074]).  Shiobara teaches that the green emitting compound can be 
    PNG
    media_image1.png
    135
    162
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    153
    212
    media_image2.png
    Greyscale
, which meets applicant’s formula E (paragraphs [0027] and [0074]).  Shiobara teaches that using the Cu compounds instead of Ir(ppy)3
Adachi teaches delayed fluorescent materials for used in electroluminescent devices (paragraph [0173]).  Adachi teaches that compounds can emit blue light (paragraph [0173]).  Adachi teaches that blue light emitting material can be 
    PNG
    media_image3.png
    132
    221
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    97
    108
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    105
    97
    media_image5.png
    Greyscale
, which meets applicant’s formula O7 (paragraphs [0137], [0159], [0163], and [0173]).  Adachi teaches that when these compounds are used as blue dopants the compounds display high efficiency (paragraphs [0188] and [0191], Fig. 15 and Fig. 18).
It would have been obvious to one of ordinary skill in the art at the time the time the invention was effectively filed to modify device of Sisk, so the light emitting layer comprises the delayed fluorescent dopants of Shiobara and Adachi.  The motivation would have been to use emitting dopant with high efficiency.  The Office points out that the compounds of Shiobara and Adachi are similar to the compounds taught by the applicant in the instant application; therefore, the compounds would meet the applicant’s claimed energy limitations. The combination would lead to a device where the light emitting layer comprises a compound that meets applicant’s formula E and another compound that meets applicant’s formula O7, which the applicant teaches can be combined to meet the applicant’s claimed energy limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759